order, appellant filed a motion for reconsideration of that decision, which
                  tolls the time for filing a notice of appeal.    See AA Primo Builders, LLC v.
                  Washington, 126 Nev. „ 245 P.3d 1190, 1192-93 (2010) (recognizing
                  that a timely post-judgment motion for reconsideration that seeks a
                  substantive change to the judgment tolls the time to file a notice of
                  appeal). To date, this motion has not been resolved by the district court,
                  and thus, the notice of appeal is premature as it did not confer jurisdiction
                  upon this court. See NRAP 4(a)(6).
                               For the reasons set forth above, we conclude that we lack
                  jurisdiction over this matter and dismiss this appeal. In light of this
                  conclusion, we deny as moot appellant's August 18, 2014, motion for leave
                  to file an opening brief. The clerk of this court shall therefore return,
                  unfiled, the proposed opening brief attached to appellant's motion.
                               It is so ORDERED.



                                              /                n
                                                         freriAi
                                            Hardesty



                      ? 7%
                       "1                     , J.                Chut.                     J.
                  Douglas                                         Cherry



                  cc: Hon. Scott N. Freeman, District Judge
                       Frank Milford Peck
                       Attorney General/Carson City
                       Washoe County District Attorney/Civil Division
                       Washoe District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                          2
(0) I947A ca(04